Citation Nr: 0211187	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's physician


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claims of 
service connection for PTSD.  This matter was previously 
before the Board in September 1998, and was remanded for 
further development and adjudication.  This matter has been 
returned to the Board for further appellate consideration.



FINDINGS OF FACT

1.  The veteran's has PTSD due to an inservice stressor.

2.  The veteran was not in combat.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
February 1995 rating decision, May 1995 statement of the 
case, and February 1996, January 1997 April 2002 supplemental 
statements of the case specifically satisfy the requirements 
of 38 U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the pertinent laws and regulations and 
evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Service, 
private, and VA medical records are associated with the 
veteran's claims file.  Also, records have been obtained 
regarding attacks at Nha Trang, the base area location of the 
54th Signal Battalion.  The veteran has not referenced any 
evidence that has not been obtained that might aid his claim 
or might be pertinent to the bases of the denial of his 
claim.  The veteran has been afforded a personal hearing and 
has undergone several VA psychiatric evaluations.  The Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran as to what evidence would be secured by VA 
and what evidence would be secured by the appellant, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  Accordingly, the Board concludes that the veteran's 
appeal is ready for disposition.

PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); and 
38 U.S.C.A. §§ 1110 and 38 C.F.R. § 3.303(a) (which govern 
claims for service connection, in general).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," established, for example, by 
recognized military combat citations or other official 
records.  The Court has repeatedly instructed that VA must 
make a specific finding as to whether the veteran engaged in 
combat.  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  


Evidence

The veteran's DD-214 and other documents show the veteran was 
in Vietnam with the United States Army, Company A, 54th 
Signal Battalion, from approximately December 1968 to January 
1970 and that his military occupational specialty (MOS) was a 
wireman.  His decorations include the National Defense 
Service Medal, Vietnam Service Medal and Vietnam Campaign 
Medal.  The veteran was primarily stationed in and around Nha 
Trang.  USARCRUR show that available records verify attacks 
at Nha Trang, the base of location of the 54th Signal 
Battalion during the veteran's Vietnam tour.  The veteran's 
service medical records do not show treatment for any type of 
anxiety or schizophrenic reaction.  

After the veteran's separation from service, VA treatment 
notes and reports show the veteran was diagnosed with an 
undifferentiated and acute schizophrenic reaction in January 
1971.  In a report from a February 1971 VA psychiatric 
evaluation, the examiner noted that the veteran's January 
1971 diagnosis and provided a diagnosis of moderately severe 
anxiety neurosis.  Records from the Hato Rey Psychiatric 
Hospital indicate that the veteran was admitted for 
psychiatric treatment of acute undifferentiated schizophrenia 
from March 1971 to June 1971.  It was noted that he was 
admitted because of disorders of perception, agitation and 
bizarre behavior at home.  The examiner from a September 1971 
VA psychiatric evaluation diagnosed the veteran with chronic, 
undifferentiated schizophrenia and stated that the veteran's 
condition was a maturation of a previously diagnosed anxiety 
disorder.  

The veteran submitted a report from his private physician, 
Raul Correa Grau, M.D., dated November 1993 and treatment 
notes from May 1993 to December 1993.  Dr. Grau noted the 
veteran's complaints of being reminded of Vietnam when he 
sees explosions or war films on television and that the he 
did not read newspapers to avoid war items.  The veteran 
answered the interviewer's questions with traumatic memories 
of Vietnam, however, when he was asked about experiences in 
Vietnam he would block them out and enter into another train 
of thought with aggressive themes that were not directly 
related to his experiences.  Dr. Grau attributed the 
veteran's PTSD to traumatic elements that influenced his 
memory grotesquely such as witnessing an airplane that 
explode and the death of a comrade during combat.

A March 1994 VA evaluation shows the veteran superficially 
mentioned that the area he was stationed during service was 
attacked, but that he was not injured.  The veteran did not 
bring up any specific events.  The examiner noted that the 
veteran had been hospitalized with a diagnosis of 
schizophrenia and that the veteran's last evaluation occurred 
in 1971.  The veteran was diagnosed with undifferentiated 
schizophrenia in remission and histrionic personality traits.  

The veteran and his private physician Dr. Raul Correa Grau, 
provided testimony at a hearing held in May 1995.  Dr. Grau 
testified that he had been treating the veteran since October 
1993.  Dr. Grau testified that the veteran has PTSD.  He 
showed symptoms of being highly stimulated such that 
references to combat cause an immediate change in his mood to 
that of very sad or very agitated.  Dr. Grau disagreed with 
the veteran's previous diagnosis of schizophrenia.  Dr. Grau 
testified that when the veteran was hospitalized a little 
over a year after being discharged from service that the 
veteran could have been diagnosed with PTSD if the diagnosis 
existed at that time.  

The veteran testified to incidents that occurred to him or 
that he witnessed while he was serving in Vietnam.  He said 
he witnessed an aviation accident in approximately three or 
four months after he arrived in March or April of 1969 at the 
Nha Trang base.  He testified that the Communications Company 
he was assigned to was attacked frequently.  He testified 
that he saw what he thought was a civilian airplane take off 
and crash and described an incident where he opened a barrel 
containing diesel fuel that exploded on him.  It was not on 
fire but was very hot.  The diesel fuel burned him.  He 
stated that when this happened he went crazy and began 
screaming.  He was taken somewhere and washed down with 
water.  He also testified that a friend he knew from Fort 
Jackson died in Vietnam.  His friend was in a different 
division, but he was stationed nearby.  He learned of his 
death from speaking with other comrades from Puerto Rico.  He 
testified that they were bombed frequently and that he always 
felt like his life was in danger.  

The veteran underwent a VA psychiatric evaluation in October 
1995.  The examiner noted the veteran's medical and 
occupational history and reported that the computer files did 
not show any pharmacy information or that the veteran had any 
hospitalizations.  The veteran reported that when he was in 
Vietnam he was almost killed by an enemy mortar and that the 
event happened within the first three months of being 
stationed at his base in Nha Trang.  He also reported that he 
saw a civilian plane crash that killed many children in a 
village and reported an incident of opening a container that 
exploded and burned him.  The veteran was diagnosed with 
schizophrenia, chronic, undifferentiated type in remission by 
record, histrionic and dependent personality traits.  The 
examiner based his opinion of the lack of antipsychotic 
psychiatric treatment, lack of psychiatric hospitalizations, 
family integrity, good laboral history and lack of evidence 
of claimed stressors.

The veteran submitted a statement in February 1996, where he 
reported his experiences in Vietnam.  The veteran's statement 
reiterated much of the testimony he provided at his hearing.  
The veteran stated that his experience of hearing explosions 
from all sides at night affected him.  He indicated that for 
four months of serving they were attacked at night with 
mortars.

The veteran underwent a psychiatric evaluation in October 
2000.  The examiner reported that the veteran's past history.  
The examiner stated that from veteran's reported 
symptomatology in 1971, he met the DSM-II diagnostic criteria 
for an undifferentiated type of schizophrenia and would 
presently have met the DSM-IV diagnostic criteria for a 
schizophreniform disorder or schizo-affective disorder since 
the veteran had not demonstrated the gradual deterioration an 
poor psychosocial adjustment history that would have been 
expected in an undifferentiated schizophrenic disorder.  The 
examiner opined that the veteran presented symptomatology 
associated with PTSD.  The examiner explained that the 
veteran had exposure to a traumatic event that involved 
serious injury to self and others while stationed in Vietnam 
and that the traumatic event has been persistently re-
experienced with recurrent distressing dreams and 
recollections.  The veteran showed persistent avoidance of 
stimuli associated with the trauma, which included efforts to 
avoid thoughts and conversations related to the event, 
efforts to avoid activities, places and people that arouse 
recollection, and diminished interest in social activities.  
The veteran also showed persistent symptoms of increased 
arousal, such as difficulty staying asleep, irritability and 
outbursts of anger, difficulty concentrating, hypervigilance, 
and startle response.  The examiner provided diagnoses of 
schizo-phreniform disorder, in remission, ruled out 
schizoaffective disorder in partial remission and PTSD with 
an onset of January 1971.

Analysis

The Board has reviewed the veteran's lay statements, 
testimony provided at hearing and all other evidence and 
finds that the evidence supports a finding of service 
connection for PTSD.  The Board finds the examiner's opinion 
from the veteran's October 2000 psychiatric evaluation 
persuasive in that it adequately sets forth a diagnosis of 
PTSD and establishes a link between current symptoms and an 
in-service stressor.  The October 2000 examiner opined that 
the veteran's PTSD had its onset in 1971 and that the 
veteran's current symptoms were related to an in-service 
stressor.  The Board is not persuaded by the opinion provided 
by VA report from the March 1994 psychiatric evaluation or 
the October 1995 VA psychiatric evaluation.  The report from 
the March 1994 psychiatric evaluation shows that the veteran 
superficially reported that the area he was stationed at in 
Vietnam was attacked, but did not mention any specific 
events.  Thus, the examiner did not have the history that was 
set forth by the veteran in later psychiatric evaluations.  
The October 2000 VA examination was more thorough.  In that 
report, the VA examiner noted the veteran's past medical 
history and hospitalization and opined that the veteran's 
manifested symptoms of PTSD and that his PTSD had its onset 
in January 1971.  The VA examiner from the most recent VA 
psychiatric evaluation provided ample explanation for his 
opinion and clearly set forth that the veteran's was exposed 
to a traumatic event in Vietnam that the veteran has 
persistently re-experienced with recurrent distressing dreams 
and recollections.  He also stated that the veteran's 
persistent avoidance of stimuli associated with the trauma 
and symptoms of increased arousal are indicative of PTSD.  

The Board has reviewed the veteran's lay statements and 
testimony and finds that the events recounted while he was 
stationed in Vietnam do not indicate that he was directly 
involved in combat.  Additionally, no other evidence exists 
to indicate that he was involved in combat.  Therefore, the 
veteran's lay statements and testimony cannot be accepted as 
conclusive evidence of the stressor's occurrence.  See 38 
U.S.C.A. § 1154(b).  Because the veteran's assertions are not 
sufficient to establish the occurrence of any of the alleged 
stressors, corroborative evidence is required.  USARCRUR show 
that available records verify attacks at Nha Trang, the base 
of location of the 54th Signal Battalion during the veteran's 
Vietnam tour and the veteran's DD-214 shows that he served as 
a wireman for the 54th Signal Battalion.  The evidence does 
not confirm all of the veteran's accounts, however, these 
records verify the veteran's account of being subjected to 
attacks while stationed in Nha Trang.  After a careful 
reading of Suozzi v. Brown, 10 Vet. App. 307 (1997), and 
Pentecost v. Principi, No. 00-2083 (U.S. Vet. App. May 24, 
2002), the Board finds that there is credible supporting 
evidence of this inservice stressor.  The evidence does not 
need to show that the veteran personally participated in the 
event or support all of his claimed inservice stressors to 
substantiate a claim for service connection for PTSD as noted 
in the decisions of the United States Court of Appeals for 
Veterans Claims (Court cited in this paragraph.)  As such, 
the veteran's statements are supported by credible evidence 
verifying that the stressor occurred.  Accordingly, the 
evidence supports service connection for PTSD.


ORDER

Service connection for PTSD is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

